 

Exhibit 10.2

 

STOCK OPTION GRANT

 

This STOCK OPTION GRANT, dated as of June 15, 2020 is delivered by Healthcare
Integrated Technologies, Inc., a Nevada corporation (the “Company”) to Kenneth
M. Greenwood, an individual resident of the Florida (the “Employee”).

 

RECITALS

 

  A. The Board of Directors of the Company has decided to make a stock option
grant to Employee as part of the consideration payable to Employee pursuant to
an Employee Agreement between the Company and Employee dated even herewith (the
“Agreement”).         B. The Board of the Company has approved the Agreement and
the grant of the options included in the Agreement.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement, the Company hereby grants to the Employee an option (“Option”) to
purchase 2,000,000 shares of common stock of the Company (“Option Shares”) at an
exercise price of $0.30 per share, the price as reported on the OTC Markets on
the date immediately preceding the date of this Agreement (the “Option Price”).
The Option shall become exercisable according to Paragraph 2 below.

 

2. Exercisability of Option. The option shall be a non-qualified option and
shall become vested 25% at execution of this agreement and the balance in equal
annual installments over a period of three (3) years from the grant date, or
immediately with respect to all shares underlying the option in the event of a
Change in Control (as defined in Section 5(c) hereof). The expiration date of
the option shall be the fifth anniversary of the date of grant, subject to
earlier termination of the option at the date three (3) years after a
termination due to death, Disability , or by the Company not for Cause (as
defined in the Agreement), or at the date six (6) months after any other
termination of Employee’s employment.

 

3. Term of Option. The stated expiration date of the option shall be the fifth
(5th) anniversary of the date hereof, subject to earlier termination as provided
under the Agreement.

 

4. Exercise Procedures.

 

(a) Subject to the provisions of Paragraphs 2 and 3 above, the Employee may
exercise part or all of the exercisable Option by giving the Board written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Option Shares as to which the Option is to be
exercised. On the delivery date, the Employee shall pay the exercise price (i)
in cash, or (ii) in the event the Company’s Common Stock is publicly traded,
with the approval of the Board, by delivering Option Shares of the Company which
shall be valued at their Fair Market Value (as defined below) on the date of
delivery, or (iii) with the approval of the Board, by a combination of (i) and
(ii). “Fair Market Value” of a share of Common Stock as of a particular date
(the “Determination Date”) shall mean: (i) If the Company’s Common Stock is
traded on an exchange or is quoted on the NASDAQ Global Market, NASDAQ Global
Select Market, the NASDAQ Capital Market, the New York Stock Exchange or the
NYSE American, then the average of the closing sale prices of the Common Stock
for the five (5) trading days immediately prior to (but not including) the
Determination Date; or (ii) If the Company’s Common Stock is not traded on an
exchange or on the NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ
Capital Market, the New York Stock Exchange or NYSE American, but is quoted on
the OTC Markets or in the over-the-counter market, then the average of the
closing bid and ask prices reported for the five (5) trading days immediately
prior to (but not including) the Determination Date.

 

 

 

 

(b) The obligation of the Company to deliver Option Shares upon exercise of the
Option shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Board,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations. The Company may require
that the Employee represent that the Employee is purchasing Option Shares for
the Employee’s own account and not with a view to or for sale in connection with
any distribution of the Option Shares, or such other representation as the Board
deems appropriate. The Company shall withhold amounts required to be withheld
for any taxes, if applicable. Subject to Board approval, the Employee may elect
to satisfy any income tax withholding obligation of the Company with respect to
the Option by having Option Shares withheld up to an amount that does not exceed
the minimum applicable withholding tax rate for federal (including FICA), state
and local tax liabilities.

 

5. Reservation of Common Stock. The Company hereby represents and warrants that
there have been reserved, and the Company shall at all applicable times keep
reserved until issued (if necessary) as contemplated by this Section 5, out of
the authorized and unissued shares of Common Stock, sufficient shares to provide
for the exercise of the rights of purchase represented by this Option. The
Company agrees that all Option Shares issued upon due exercise of the Option
shall be, at the time of delivery of the certificates for such Option Shares,
duly authorized, validly issued, fully paid and non-assessable shares of Common
Stock of the Company.

 

6. Adjustments. Subject and pursuant to the provisions of this Section 6, the
Option Price and number of Option Shares subject to this Option shall be subject
to adjustment from time to time as set forth hereinafter.

 

(a) If the Company shall, at any time or from time to time while this Option is
outstanding, pay a dividend or make a distribution on its Common Stock in shares
of Common Stock, subdivide its outstanding shares of Common Stock into a greater
number of shares or combine its outstanding shares of Common Stock into a
smaller number of shares or issue by reclassification of its outstanding shares
of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then (i) the Option Price in effect
immediately prior to the date on which such change shall become effective shall
be adjusted by multiplying such Option Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such change and
(ii) the number of Option Shares purchasable upon exercise of this Option shall
be adjusted by multiplying the number of Option Shares purchasable upon exercise
of this Option immediately prior to the date on which such change shall become
effective by a fraction, the numerator of which is shall be the Option Price in
effect immediately prior to the date on which such change shall become effective
and the denominator of which shall be the Option Price in effect immediately
after giving effect to such change, calculated in accordance with clause (i)
above. Such adjustments shall be made successively whenever any event listed
above shall occur.

 

 

 

 

(b) In case the Company shall do any of the following (each, a “Triggering
Event”): (i) consolidate or merge with or into any other Person (as defined
below) and the Company shall not be the continuing or surviving corporation of
such consolidation or merger, or (ii) permit any other Person to consolidate
with or merge into the Company and the Company shall be the continuing or
surviving Person but, in connection with such consolidation or merger, any
capital stock of the Company shall be changed into or exchanged for securities
of any other Person or cash or any other property, or (iii) transfer all or
substantially all of its properties or assets to any other Person, or (iv)
effect a capital reorganization or reclassification of its capital stock, then,
and in the case of each such Triggering Event, proper provision shall be made to
the Option Price and the number of Option Shares that may be purchased upon
exercise of this Option so that, upon the basis and the terms and in the manner
provided in this Option, the Option holder of this Option shall be entitled upon
the exercise hereof at any time after the consummation of such Triggering Event,
to the extent this Option is not exercised prior to such Triggering Event, to
receive at the Option Price as adjusted to take into account the consummation of
such Triggering Event, in lieu of the Common Stock issuable upon such exercise
of this Option prior to such Triggering Event, the securities, cash and property
to which the Employee would have been entitled upon the consummation of such
Triggering Event if the Employee had exercised the rights represented by this
Option immediately prior thereto (including the right of a shareholder to elect
the type of consideration it will receive upon a Triggering Event), subject to
adjustments (subsequent to such corporate action) as nearly equivalent as
possible to the adjustments provided for elsewhere in this Section 6, and the
Option Price shall be adjusted to equal the product of (A) the closing price of
the common stock of the continuing or surviving corporation as a result of such
Triggering Event as of the date immediately preceding the date of the
consummation of such Triggering Event multiplied by (B) the quotient of (i) the
Option Price divided by (ii) the Fair Market Value per share of Common Stock as
of the date immediately preceding the issuance date of this Option. Immediately
upon the occurrence of a Triggering Event, the Company shall notify the Employee
in writing of such Triggering Event and provide the calculations in determining
the number of Option Shares issuable upon exercise of the new Option and the
adjusted Option Price. Upon the Employee’s request, the continuing or surviving
corporation as a result of such Triggering Event shall issue to the Employee a
new Option of like tenor evidencing the right to purchase the adjusted number of
Option Shares and the adjusted Option Price pursuant to the terms and provisions
of this Section 6(b). For purposes of this Section 6(b), “Person” means any
individual, corporation, partnership, joint venture, limited liability company,
association or any other entity.

 

7. Piggy Back Registration Rights. Whenever the Company proposes to register any
of its equity securities under the Securities Act of 1933, as amended, whether
for its own account or for the account of one or more stockholders of the
Company, and the registration form to be used may be used for the registration
of the Option Shares, the Company shall give the Employee prompt written notice
of its intention to effect such a registration and, at the Employee’s one time
option, shall include in such registration all Option Shares with respect to
which the Employee has given a written request to the Company for inclusion
therein within 15 days after the receipt of the Company’s notice; provided,
however, that if, in the opinion of the Company or its managing underwriter, if
any, for such offering, the inclusion of a specific percentage (up to 100%) of
the Option Shares requested to be registered, when added to the securities being
registered by the Company or the selling shareholder(s), including the Employee,
will exceed the maximum amount of the Company’s securities which can be marketed
(i) at a price reasonably related to their then current market value, or (ii)
without otherwise materially adversely affecting the entire offering, then the
Company may exclude from such offering the percentage of the Option Shares which
it has been requested to register.

 

8. No Employment or Other Rights. The grant of the Option shall not confer upon
the Employee any right to be retained by or in the employ or service of the
Company and shall not interfere in any way with the right of the Company to
terminate the Agreement. The right of the Company to terminate the Agreement at
any time for any reason is specifically reserved, as provided in the Agreement.

 

9. No Shareholder Rights. Neither the Employee, nor any person entitled to
exercise the Employee’s rights in the event of Employee’s death, shall have any
of the rights and privileges of a shareholder with respect to the Option Shares
subject to the Option, until certificates for Option Shares have been issued
upon the exercise of the Option.

 

10. Assignment and Transfers. The rights and interests of the Employee under
this Agreement may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Employee, by will or by the laws of
descent and distribution. In the event of any attempt by the Employee to
alienate, assign, pledge, hypothecate, or otherwise dispose of the Option or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Option by notice to
the Employee, and the Option and all rights hereunder shall thereupon become
null and void.

 

11. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Tennessee, without giving effect to the conflicts of laws
provisions thereof.

 

12. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the Chief Financial Officer at the Company’s
principal executive offices at 1462 Rudder Lane, Knoxville, TN 37919, and any
notice to the Employee shall be addressed to Employee at 404 Citrus Ridge Drive,
Davenport, FL 33837, or to such other address as the Employee may designate to
the Company in writing. Any notice shall be delivered by hand, sent by
electronic communication or enclosed in a properly sealed envelope addressed as
stated above, registered and deposited, postage prepaid, in a post office
regularly maintained by the United States Postal Service.

 



   

 

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Employee has executed this Agreement,
effective as of the Date of Grant.

 

Healthcare Integrated Technologies, Inc.   Kenneth M. Greenwood           By:
/s/ Scott M. Boruff   Accepted: /s/ Kenneth M. Greenwood   Scott M. Boruff, CEO
and Sole Board Member     Kenneth M. Greenwood

 

 

